DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/2021 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the difference in height between 104 and 106 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figure 1 is difficult to read and it appears that the insert section is merely a perspective view and the tubes are of the same length as evidenced in Figure 5, where the two headers (512,514) appear to be half-cylinders with parallel endplates, making both (104 and 106) the same length.
Additionally, Figure 7 also discloses the almost illegible termination of the members (622,624) on the same plan; further indicating that they are of the same length.


Response to Arguments
Applicant's arguments filed 5/4/2021 have been fully considered but they are not persuasive.  
The applicant provide material argument towards the independent claim 1 and  argues that the water tube group (14) of Furukawa is not the claimed grate structure because it does not contain a blunt body to block flames; the Office respectfully disagrees because despite the applicant’s unique terminology, the applicant’s invention is a water-tube boiler with two rows of tubes (grate structure and flame retention 
Furukawa (14) is rounded tube, the Office thinks that in the broadest reasonable interpretation of “blunt” a cylindrical object would more than reasonable.
Since Furukawa’s structure is the same as the claimed structure, the Office asserts that it will retain the same amount of flame as provided by the very broad claim language, perhaps not as much as the actual invention, but the Office has to determine patentability based on the provided claim language.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-16, and 19-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Furukawa et al. (US 2009/0183661).
Regarding claim  1, Furukawa discloses a combustion chamber comprising: a grate structure comprising a first set of elongated components (14, Figure 1A), the first set of elongated components are arranged along an axial direction  to form, a first row of elongated components within the combustion chamber to facilitate combustion within the combustion chamber, and comprise a first elongated component (Figure 1B, tubes closest to 16A forming a row of 3) and a second elongated component (Figure 1B, tubes closest to 16A forming a row of 3), wherein the first elongated component and second elongated component are arranged such that there is a first aperture between the first elongated component and second elongated component; and a flame retention 
Regarding claim 5, Furukawa discloses the combustion chamber of claim 1, wherein the first and second elongated components each comprise a channel through the first and second elongated components, wherein the channel is configured to allow a cooling medium to flow through the channel ([0031]).  
Regarding claim 6, Furukawa discloses the combustion chamber of claim 1, wherein the third and fourth elongated components each comprise a channel through the third and fourth elongated components, wherein the channel is configured to allow a cooling medium to flow through the channel ([0031]).  
Regarding claim 7, Furukawa discloses the combustion chamber of claim 1, wherein the axial direction is a longitudinal axis through a center of the combustion chamber (Figure 1A).  
Regarding claim 8, Furukawa discloses the combustion chamber of claim 1, wherein the third and fourth elongated components each has a circular shape (14, Figure 1B).  
Regarding claim 9, Furukawa discloses the combustion chamber of claim 1, wherein the combustion chamber comprises a distal end and a proximal end; and wherein the first set of elongated components are distally positioned relatively to the second set of elongated components within the combustion chamber (Figure 1A).  
Regarding claim 10, Furukawa discloses the combustion chamber of claim 9, wherein the combustion chamber is configured such that a cooling medium flows into the first set of elongated components from the distal end and flows out of the first set of elongated components at the proximal end ([0031]). 
Regarding claim 11, Furukawa discloses the combustion chamber of claim 9, wherein the combustion chamber is configured to receive a burning medium (R, Figure 1B) at the proximal end.  
Regarding claim 12, Furukawa discloses the combustion chamber of claim 11, wherein the burning medium includes a gaseous mixture (16, [0028])).  
Regarding claim 13, Furukawa discloses the combustion chamber of claim 1, wherein the first set of elongated components are arranged within the combustion chamber such that the first of elongated components form a first set of apertures each having a same size (Figure 1B, spaces between the tubes, parallel to the exhaust gas flow path).
Regarding claim  14, Furukawa discloses a burner comprising: a grate structure comprising a first set of elongated components, wherein  the first set of elongated components (14, Figure 1B)  are arranged along an axial direction  to form a first row of elongated components within the combustion chamber to facilitate combustion within the combustion chamber; and comprise a first elongated component (Figure 1B, tubes closest to 16A forming a row of 3) and a second elongated component (Figure 1B, second row of tubes after 16A),  wherein the first elongated component and second elongated component are arranged such that there is a first aperture between the first elongated component and second elongated component; and a flame retention structure comprising a second set of elongated components (14, Figure 1B, tubes forming second row from 16A),wherein the second set of elongated components:  are arranged to form a second row of elongate components; are aligned with the first set of elongated components along the same axial direction to form a blunt body (i.e. not angular, in this case the body is cylindrical) within the combustion chamber to generate a negative pressure zone within the combustion chamber to prevent backfire from the first set of elongated components: and the second set of elongated components comprising a third elongated component and a fourth elongated component, wherein the third elongated component and fourth elongated component, the grate structure is 
Regarding claim 15, Furukawa discloses the burner of claim 14, wherein the burner is configured such that a cooling medium in the first pipe flows into the first set and second set of elongated components at the distal end of the burner and flows out of the first set and second set of elongated components at the proximal end of the burner into the second cooling pipe ([0031]).  
Regarding claim 16, Furukawa discloses the  burner of claim 14, further comprising one or more strengthening pipes  (14, Figure 1A) supporting the burner, wherein the one or more strengthening pipes comprise channels to allow a cooling medium to flow through the strengthening pipes ([0031]).  
Regarding claim 19, Furukawa discloses the burner of claim 14, further comprising a burner inlet (16, Figure 1B) configured to receive a burning medium at the proximal end.  
Regarding claim 20, Furukawa discloses the burner of claim 19, wherein the burning medium includes a gaseous mixture ([0028]).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-3 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US 2009/0183661) in view of Kim et al.  (US 2004/0050537).
Regarding claim 2, Furukawa discloses the combustion chamber of claim 1, but does not disclose that a side surface of the first elongated component and a side surface of the second elongated component are both rectangular.  
However, Kim discloses rectangular heat transfer tubes (140, Figure 8) suitable for a heat exchanger.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to alter the geometry of the heat exchanging tubes, which would vary the geometry of the apertures thus altering the flow or rate alter of hot gases therethrough for altering the heat transfer rates.
Regarding claim 3, Furukawa, as modified, discloses the, combustion chamber of claim 1, wherein the first elongated component and the second elongated component are both rectangular (140, Figure 8).  
Regarding claim 21, Furukawa, as modified, discloses combustion chamber of claim 1, wherein each of the first and the second elongated components has four sides (140, Figure 11), wherein one side of the first elongated component and one side second elongated are flat and parallel to form the first aperture and at least one side of the first elongated component and at least one side of the second elongated component are not flat.  The two widest sides are flat, while the two narrower sides are semi-circular.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US 2009/0183661) and Carey et al. (US 2013/0224671).
Regarding claim 17, Furukawa (F) discloses the burner of claim 14, but does not disclose a flame detector to detect a presence of a flame in the burner. 
 However, Carey discloses an integral igniter and flame sensor (32, Abstract). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include this device with the burner in order to monitor the condition of the burner.
Regarding claim 18, Furukawa (F) discloses the burner of claim 14, further comprising an ignition device configured to ignite a flame within the burner (32).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (US 2009/0183661) and Moore (US 2010/0313827).
Regarding claim 21, Furukawa, as modified, discloses combustion chamber of claim 1,  but not that a height of each elongated components set is larger than of a height of each elongated component in the second elongated component set. 
However Moore discloses a boiler (Abstract) wherein a height of each elongated components set (56, Figure 3) is larger than of a height of each elongated component in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/JOHN E BARGERO/
Examiner, Art Unit 3762                                                                                                                                                                                             
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746